                 Case 19-11781-LSS               Doc 194        Filed 09/30/19         Page 1 of 6



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                    Chapter 11

    FURIE OPERATING ALASKA, LLC, et al.,1 Case No. 19-11781 (LSS)

                             Debtors.                         (Jointly Administered)

                                                              Re: Docket Nos. 14 & 185

      NOTICE OF SALE, BIDDING PROCEDURES, AUCTION AND SALE HEARING

        PLEASE TAKE NOTICE that the above-captioned debtors and debtors in possession
(collectively, the “Debtors”) each filed a voluntary petition for relief under chapter 11 of title 11
of the United States Code in the United States Bankruptcy Court for the District of Delaware (the
“Court”) on August 9, 2019 (the “Petition Date”).

        PLEASE TAKE FURTHER NOTICE that, on August 9, 2019, the Debtors filed a
motion (the “Sale Motion”)2 with the Court seeking entry of orders, among other things, approving
(a) procedures for the solicitation of bids in connection with the proposed sale of substantially all
of the Debtors’ assets (the “Sale”), subject to the submission of higher or otherwise better offers
in an auction process (the “Auction”), (b) the form and manner of notice related to the Sale and
(c) procedures for the assumption and assignment of contracts and leases in connection with the
Sale.

         PLEASE TAKE FURTHER NOTICE that, on September 26, 2019, the Court entered
an order (the “Bidding Procedures Order”) approving, among other things, the Bidding
Procedures, which establish the key dates and times related to the Sale and the Auction. All
interested bidders should carefully read the Bidding Procedures Order and the Bidding Procedures
in their entirety.3

                     Contact Persons for Parties Interested in Submitting a Bid

       The Bidding Procedures set forth the requirements for submitting a Qualified Bid, and any
person interested in making an offer to purchase the Assets must comply strictly with the Bidding




1
 The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Furie Operating
Alaska, LLC (8721); Cornucopia Oil & Gas Company, LLC (9914); and Corsair Oil & Gas LLC (8012). The location
of the Debtors’ corporate headquarters and the service address for all Debtors is 188 W. Northern Lights Blvd. Suite
620, Anchorage, Alaska 99503.
2
 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Bidding
Procedures Order, or it not defined therein, then in Sale Motion.
3
 To the extent of any inconsistencies between the Bidding Procedures and the summary descriptions of the Bidding
Procedures in this notice, the terms of the Bidding Procedures shall control in all respects.


WBD (US) 47622442v2
                 Case 19-11781-LSS            Doc 194        Filed 09/30/19        Page 2 of 6



Procedures. Only Qualified Bids will be considered by the Debtors, in accordance with the
Bidding Procedures.

Any interested bidder should contact, as soon as practicable:

       Seaport Global Securities LLC, 400 Poydras Street, Suite 3100, New Orleans, LA
70130 (Attn: Michael Schmidt: mschmidt@seaportglobal.com).

                                   Obtaining Additional Information

        Copies of the Sale Motion, the Bidding Procedures and the Bidding Procedures Order, as
well as all related exhibits, including all other documents filed with the Clerk of the Court, are
available free of charge on the Debtors’ case information website, located at
https://cases.primeclerk.com/furieoperatingalaska (please see the Sale Tab for sale-related
documents). For more information on the Debtors’ business or their products, refer to the First
Day Declaration [Docket No. 2].

                                     Important Dates and Deadlines4

         (i)      Deadline to File Proposed Form of Order. The deadline for the Debtors
                  to file a proposed form of Sale Order is 5:00 p.m. (prevailing Eastern
                  Time) on October 25, 2019.

         (ii)     Designation of Stalking Horse Bidder (if any). In the event that the
                  Debtors decide to seek to designate a Stalking Horse Bidder and/or court
                  approval of Bid Protections, the Debtors shall file a Stalking Horse
                  Supplement with the Court on or before 5:00 p.m. (prevailing Eastern
                  Time) on October 25, 2019 and request a hearing on the Stalking Horse
                  Supplement on or before November 6, 2019.

         (iii)    Deadline to File Proposed Form of Purchase Agreement. If the Debtors
                  do not file a Stalking Horse Supplement on or before 5:00 p.m. (prevailing
                  Eastern Time) on October 25, 2019, the Debtors shall file a proposed form
                  of purchase agreement on or before 5:00 p.m. (prevailing Eastern Time)
                  on October 25, 2019.

         (iv)     Stalking Horse Objection Deadline (if any). The deadline to file an
                  objection with the Court to the Stalking Horse Supplement shall be ten (10)
                  calendar days after the service of the Stalking Horse Supplement (the
                  “Stalking Horse Objection Deadline”). If no objections are filed prior to
                  the Stalking Horse Objection Deadline, the Court may enter an order
                  approving the relief requested therein without a hearing.




4
 The following dates and deadlines may be extended by the Debtors or the Court pursuant to the terms of the Bidding
Procedures and the Bidding Procedures Order.

                                                        2
WBD (US) 47622442v2
                  Case 19-11781-LSS        Doc 194      Filed 09/30/19    Page 3 of 6



         (v)      Assumption and Assignment Objections Deadline. The deadline to file
                  an objection with the Court to the proposed assumption and assignment of
                  an Assumed Contract (an “Assumption and Assignment Objection”),
                  including any objection relating to the Cure Claim, is 4:00 p.m. (prevailing
                  Eastern Time) on October 23, 2019 (the “Assumption and Assignment
                  Objection Deadline”).

         (vi)     Stalking Horse Adequate Assurance Objection Deadline (if any). In the
                  event that the Debtors file a Stalking Horse Supplement requesting authority
                  to designate a Stalking Horse Bidder, the deadline to file an objection with
                  the Court relating to the adequate assurance of the Stalking Horse Bidder’s
                  (if any) future ability to perform under an Assumed Contract (a “Stalking
                  Horse Adequate Assurance Objection”) is 4:00 p.m. (prevailing Eastern
                  Time) on November 8, 2019 (the “Stalking Horse Adequate Assurance
                  Objection Deadline”).

         (vii)    Bid Deadline. The deadline to submit a Qualified Bid is 12:00 p.m.
                  (prevailing Eastern Time) on November 7, 2019.

         (viii)   Auction. In the event that the Debtors timely receive a Qualified Bid in
                  addition to the Qualified Bid of a Stalking Horse Bidder (if any) and subject
                  to the satisfaction of any further conditions set forth in the Bidding
                  Procedures, the Debtors intend to conduct an Auction for the Assets. The
                  Auction, if one is held, will commence at 10:00 a.m. (prevailing Eastern
                  Time) on November 12, 2019 at the offices of McDermott Will & Emery
                  LLP, 340 Madison Avenue, New York, New York 10173. All creditors
                  who wish to attend the auction must provide written notification of the
                  same to counsel to the Debtors, who are listed at the bottom of this
                  notice, by not later than November 8, 2019.

         (ix)     Notice of Auction Results. By no later than 12:00 p.m. (prevailing
                  Eastern Time) on the first calendar day after the Debtors have selected
                  the Successful Bid(s) and Alternate Bid(s), the Debtors shall file the
                  Notice of Auction Results with the Court, which shall identify the
                  Successful Bidder(s) and Alternate Bidder(s), and if any of the same are
                  entities formed for the purpose of consummating the proposed transaction,
                  then the identity of the equity holders of such entities; the amount of the
                  Successful Bid(s) and the Alternate Bid(s).            The Debtors shall
                  contemporaneously also cause the Notice of Auction Results to be
                  published on the Case Information Website and serve the Notice of Auction
                  Results and, if the Successful Bidder is not the Stalking Horse Bidder,
                  Adequate Assurance Information for the Successful Bidder on (i) each
                  Contract Counterparty for a contract designated by the Successful Bidder(s)
                  or the Alternative Bidder(s) for assumption and assignment, and (ii) each
                  Contract Counterparty to any known Contract that may later be designated
                  by the Successful Bidder(s) or the Alternative Bidder(s) for assumption and
                  assignment, in each case by overnight mail or electronic mail.

                                                    3
WBD (US) 47622442v2
                 Case 19-11781-LSS         Doc 194      Filed 09/30/19    Page 4 of 6



         (x)      Adequate Assurance Objection Deadline. In the event that any of the
                  Successful Bidder(s) are not the Stalking Horse Bidder(s) (if any), the
                  deadline to file an objection with the Court to the adequate assurance of
                  future performance provided by such Successful Bidder(s) (other than a
                  Stalking Horse Bidder) (any such objection, an “Adequate Assurance
                  Objection”), is 12:00 p.m. (prevailing Eastern Time) on November 15,
                  2019 (the “Adequate Assurance Objection Deadline”).

         (xi)     Auction and Sale Objections Deadline. The deadline to file an objection
                  with the Court to the Sale, and all objections relating to the Stalking Horse
                  Bidder (if any), the conduct of the Auction or the Sale (collectively, the
                  “Sale Objections”) is 12:00 p.m. (prevailing Eastern Time) on
                  November 15, 2019 (the “Sale Objection Deadline”).

         (xii)    Sale Hearing. A hearing (the “Sale Hearing”) to consider the proposed
                  Sale will be held before the Court at 10:00 a.m. (prevailing Eastern Time)
                  on November 20, 2019, or such other date as determined by the Court, at
                  824 North Market Street, Wilmington, Delaware 19801.

                                           Filing Objections

        Sale Objections, if any, must (a) be in writing, (b) state, with specificity, the legal and
factual bases thereof, (c) be filed with the Clerk of the Court, 824 North Market Street,
Wilmington, Delaware 19801, by no later than the Sale Objection Deadline and (d) be served on
(1) proposed counsel for the Debtors, Womble Bond Dickinson (US) LLP, 1313 North Market
Street, Suite 1200, Wilmington, DE 19081 (Attn: Matthew P. Ward and Ericka F. Johnson;
matthew.ward@wbd-us.com, ericka.johnson@wbd-us.com); and McDermott Will & Emery LLP,
340 Madison Ave., New York, New York 10173 (Attn: Timothy W. Walsh and Riley T. Orloff;
twwalsh@mwe.com, rorloff@mwe.com), (2) counsel to the DIP Agent and Prepetition Term Loan
Administrative Agent, Kirkland & Ellis LLP, 300 North LaSalle, Chicago, IL 60654 (Attn: Chad
Husnick; chusnick@kirkland.com); Kirkland & Ellis LLP, 601 Lexington Avenue, New York, NY
10022 (Attn: George Klidonas; george.klidonas@kirkland.com), and (3) counsel to any statutory
committee appointed in the Chapter 11 Cases, and (4) the U.S. Trustee, 844 King Street, Suite
2207, Lockbox 35, Wilmington, Delaware, 19801 (Attn: Juliet Sarkessian;
Juliet.M.Sarkessian@usdoj.gov).

          CONSEQUENCES OF FAILING TO TIMELY ASSERT AN OBJECTION

        Any party or entity who fails to timely make an objection to the Sale on or before the
Sale Objection Deadline in accordance with the Bidding Procedures Order and this Notice shall
be forever barred from asserting any objection to the Sale, including with respect to the transfer
of the assets free and clear of all liens, claims, encumbrances and other interests.

                                   NO SUCCESSOR LIABILITY

       The Debtors will request that the Court approve the Sale of the Debtors’ assets free
and clear of, among other things, any claim arising from any conduct of the Debtors prior to


                                                    4
WBD (US) 47622442v2
                 Case 19-11781-LSS      Doc 194      Filed 09/30/19     Page 5 of 6



the closing of the Sale, whether known or unknown, whether due or to become due, whether
accrued, absolute, contingent or otherwise, so long as such claim arises out of or relates to
events occurring prior to the closing of the Sale; and that, as a result of the Sale, the Successful
Bidder will not be a successor to any of the Debtors by reason of any theory of law or equity,
and the Successful Bidder will have no liability, except as expressly provided in the Purchase
Agreement, for any liens, claims, encumbrances and other interests against or in any of the
Debtors under any theory of law, including successor liability theories.

                        [Remainder of This Page Intentionally Left Blank]




                                                 5
WBD (US) 47622442v2
              Case 19-11781-LSS   Doc 194    Filed 09/30/19     Page 6 of 6



Dated: September 30, 2019          Respectfully submitted,

       Wilmington, Delaware

                                   WOMBLE BOND DICKINSON (US) LLP

                                   /s/ Matthew P. Ward
                                   Matthew P. Ward (DE Bar No. 4471)
                                   Ericka F. Johnson (DE Bar No. 5024)
                                   1313 North Market Street, Suite 1200
                                   Wilmington, Delaware 19801
                                   Telephone:(302) 252-4320
                                   Facsimile: (302) 252-4330
                                   Email:     matthew.ward@wbd-us.com
                                              ericka.johnson@wbd-us.com


                                   -and-

                                   MCDERMOTT WILL & EMERY LLP
                                   Timothy W. Walsh (admitted pro hac vice)
                                   Darren Azman (admitted pro hac vice)
                                   Riley T. Orloff (admitted pro hac vice)
                                   340 Madison Avenue
                                   New York, New York 10173-1922
                                   Telephone:(212) 547-5400
                                   Facsimile: (212) 547-5444
                                   Email:     twwalsh@mwe.com
                                              dazman@mwe.com
                                              rorloff@mwe.com

                                   Counsel to the Debtors and
                                   Debtors in Possession




WBD (US) 47622442v2
